Title: To Thomas Jefferson from Samuel Ward, 10 November 1802
From: Ward, Samuel
To: Jefferson, Thomas


          
            Salem Massachusetts November 10th. 1802
          
          The Petition of the Subscriber respectfully sheweth.
          That being reduced by repeated misfortunes from a State of affluence to a very low ebb as to Wealth or means of support, He is desirous of obtaining some Office under Goverment that will enable him to support a large (and he thinks) promising Family, And as his Republican Friends anticipate a further removal of Public Officers, He is induced by their advice to request, that shou’d the person who is now Surveyor & Inspector for this port be removed, he may succeed him in those Offices—
          Your Petitioner is fully sencible that whatever are his political principals, Integrity and abilities are necessary requisites to recommend any candidate for Office, and feels conscious that on enquiry Your Excellency will be satisfied in that regard—
          Your Petitioner is now sixty two years old, and has a Wife, and ten children under his immediate care from seven years old and upwards, and whom with his utmost industry and economy he is unable to support in a decent manner. He has also two sons married who are unable to afford him any assistance—
          He therefore submits the foregoing to your consideration, and is with due respect & regard
          Your Excellency’s most obedient servant
          
            Samuel Ward
          
        